DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 3. Claims 4 – 9 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Petit et al. (U.S. Patent Publication 2006/0049565 A1)) in view of Miyazaki (U.S. Patent Publication No. 2008/0230973 A1). 
Regarding independent claim 1, Petit teaches A clamping apparatus comprising: a locking member (clamping member, 40) protruding toward a leading end side relative to a housing (42; Fig. 4) and configured to be insertable into a hole (clamping member, 40 is insertable into hole and through hole of workpiece, 22; as shown in Fig. 1) of a to-be-clamped object (22); an advancing means pushing the locking member (40) toward the leading end side with a predetermined force (Paragraph [0024]); a clamp rod (36) including a wedge surface (84, via internal control member, 36) configured to make an engagement with the locking member (40; Paragraph [0022]) from the leading end side (Fig. 4); a driving means (30) configured to drive the clamp rod (36) toward a base end side for clamping (Fig. 4) and configured to drive the clamp rod (36) toward the leading end side for unclamping (Fig. 2); a guide member (38) supporting the locking member (40) so that the locking member (40) is movable radially (Fig. 8), the guide member (38) being inserted into the housing (42; Fig. 3) to be movable toward the leading end side and the base end side (Fig. 4), the guide member (38) protruding toward the leading end side relative to the housing (42; Fig. 4) so as to be insertable into the hole (Fig. 2) of the object (22); and a relative movement restriction mechanism (96) disposed between a base-end-side portion (Annotated Fig. 4) of the guide member (38) and the clamp rod (36) and configured to restrict movement of the clamp rod (36) toward the base end side relative to the locking member (40) within a predetermined travel distance (Paragraph [0024] – distance of predetermined stroke), the locking member (40) comprising: a base portion (Annotated Fig. 4) and a protruding portion (Annotated Fig. 4) provided on the leading end side relative to the base portion (Annotated Fig. 4), the relative movement restriction mechanism (96) comprising: a pin (Fig. 4) protruding radially outward from the clamp rod (36), and a pin hole (98) into which an outer end portion of the pin (96) is inserted (Paragraph [0023]), the pin hole (98) being provided in a peripheral wall of the base-end-side portion of the guide member (38) so as to extend in an axial direction of the guide member (38); wherein when the clamp rod (36) is driven in a state in which the pin (96) is movable toward the base end side relative to the pin hole (98), the clamp rod (36) moving toward the base end side relative to the guide member (38) and the locking member (40) so that the wedge 

    PNG
    media_image1.png
    609
    706
    media_image1.png
    Greyscale

Petit does not teach the locking member wherein the protruding portion provided on the leading end side relative to the base portion is configured to come to face a peripheral wall of the hole when the locking member is moved to a radially outside diameter-expanded position.


    PNG
    media_image2.png
    720
    533
    media_image2.png
    Greyscale


Regarding claim 2, Petit, as modified, teaches all of the elements of claim 1 as discussed above.
Petit does not teach the clamping apparatus wherein when the locking member is in the diameter-expanded position, the outer peripheral surface of the base portion is in contact with the inner peripheral surface of the hole.
Miyazaki, however, teaches the clamping apparatus wherein when the locking member (22) is in the diameter-expanded position (Fig. 1), the outer peripheral surface (Annotated Fig. 1) of the base portion (Annotated Fig. 1) is in contact with the inner peripheral surface (Annotated Fig. 1) of the hole (Annotated Fig. 1).
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Petit to further include the locking member is in the diameter-expanded position, the outer peripheral surface of the base portion is in contact with the inner peripheral surface of the hole, as taught by Miyazaki, to provide a positioning mechanism that can stably exhibit a positioning function for a perforated work piece of various sizes and shapes.
Regarding claim 3, Petit, as modified, teaches all of the elements of claim 1 as discussed above.
Petit does not teach the clamping apparatus wherein when the locking member is in the diameter-expanded position, a predetermined gap  is created between the outer peripheral surface of the base portion and the inner peripheral surface of the hole.
Miyazaki, however, teaches the clamping apparatus wherein when the locking member (22) is in the diameter-expanded position (Annotated Fig. 1), a predetermined gap (Annotated Fig. 1)  is created between the outer peripheral surface (Annotated Fig. 1) of the base portion (Annotated Fig. 1) and the inner peripheral surface (Annotated Fig. 1) of the hole (Annotated Fig. 1).
.
Response to Arguments
Applicant's arguments, filed February 22, 2022 with respect to the rejection of claims 1 – 3 under U.S.C 35 103 have been fully considered and they are not persuasive; therefore the rejection is maintained.
Applicant argues in detail the operations of Petit and further that the clamp of Petit exhibits a problem.  Further, Applicant argues that modifying Miyazaki with Petit would not cure this problem.
Examiner respectfully disagrees.  As any technical issues with Petit are not the issue at hand.  Simply put, does Petit in view of Miyazaki read on the claimed invention of the Applicant. As outlined in the rejection, yes the combination indeed, reads upon the claimed limitations and further, Applicant is arguing the incorporation of the two references
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723